NUMBER 13-13-00344-CV

                                 COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG

            IN RE OFFICE OF THE ATTORNEY GENERAL OF TEXAS


                           On Petition for Writ of Mandamus.


                              MEMORANDUM OPINION
             Before Justices Rodriguez, Benavides, and Longoria
                Memorandum Opinion by Justice Rodriguez1

        By petition for writ of mandamus, relator, the Office of the Attorney General of

Texas, seeks relief from an order requiring it to disclose the address of a custodial

parent to a non-custodial parent. See TEX. FAM. CODE ANN. § 231.108 (West 2008).

We conditionally grant relief as stated herein.




        1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so. When granting relief, the court must hand down an opinion as in any other case.”);
Id. R. 47.4 (distinguishing opinions and memorandum opinions).
                           I. STANDARD FOR MANDAMUS RELIEF

        Mandamus will issue only to correct a clear abuse of discretion for which the

relator has no adequate remedy at law. In re Prudential Ins. Co. of Am., 148 S.W.3d
124, 135 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 839–40

(Tex. 1992) (orig. proceeding). A trial court has no discretion in determining what the

law is or in applying the law to the facts, and a clear failure to analyze or apply the law

correctly will constitute an abuse of discretion. Walker, 827 S.W.2d at 840.

        Mandamus is appropriate only when the relator has no adequate remedy on

appeal. Id. The adequacy of an appellate remedy must be determined by balancing the

benefits of mandamus review against the detriments. In re Prudential Ins. Co. of Am.,
148 S.W.3d at 136. In evaluating the benefits and detriments, we consider whether

mandamus will preserve important substantive and procedural rights from impairment or

loss.   Id.; see In re Team Rocket, L.P., 256 S.W.3d 257, 262 (Tex. 2008) (orig.

proceeding).    The Texas Supreme Court has repeatedly held that an appeal is

inadequate when a court erroneously orders the disclosure of privileged information.

See In re Bexar County Crim. Dist. Attorney's Office, 224 S.W.3d 182, 185 (Tex. 2007)

(orig. proceeding); In re Ford Motor Co., 211 S.W.3d 295, 298 (Tex. 2006) (per curiam)

(orig. proceeding); In re Bass, 113 S.W.3d 735, 745 (Tex. 2003) (orig. proceeding).

                                     II. BACKGROUND

        Juan Antonio Aguiniga and Graciela Aguiniga were divorced in August 2006.

Graciela was appointed the sole managing conservator of the couple’s two minor

children, and Juan was ordered to pay her child support. Shortly thereafter, Juan filed a

petition to modify the conservatorship based on Graciela’s alleged incarceration and



                                                2
incipient deportation to Mexico. After a hearing at which Graciela did not appear, the

trial court signed a temporary order appointing Juan as the temporary sole managing

conservator of the children and ordering that no party would be obligated to pay child

support for the minor children. Juan’s modification suit was ultimately dismissed for

want of prosecution.

      In April 2013, Juan filed a “Motion to Void Alleged Child Support Arrearages and

Illegal Child Support Lien and Application for Temporary Restraining Order.” In the

motion, Juan alleged that he was the primary conservator of the children under both

Texas and Mexico’s law. He further alleged that Graciela had been deported to Mexico,

where she then resided, and her family members had also taken the minor children to

Mexico and refused to give Juan custody.     Juan alleged that Graciela’s family had

“assaulted” him and “threatened to kill him.” Juan thus contended that he did not owe

Graciela any child support arrearages.

      Juan attempted to serve this motion on Graciela through the Attorney General.

The Attorney General filed a “Notice of Defective Service” asserting that it did not

represent Graciela and that it only represented the State of Texas. See TEX. FAM. CODE

ANN. § 231.109(d) (West 2008).

      At a trial court hearing held on Juan’s motion on June 6, 2013, the Attorney

General contended that it was unable to provide Juan with Graciela’s address because

the provisions of the Texas Family Code rendered such information confidential. The

trial court disagreed and orally ordered the Attorney General to provide Juan with

Graciela’s address within seven days.      The Attorney General filed a motion for

reconsideration of the trial court’s order contending that Graciela’s address was



                                             3
confidential under the Texas Family Code because an allegation of family violence had

been made against Juan. The trial court denied the Attorney General’s motion for

reconsideration by written order rendered on or about June 19, 2013.

        On July 10, 2013, the Attorney General filed this original proceeding. By order

issued that same day, the Court requested that Juan, or any other person whose

interest would be directly affected by the relief sought, file a response to the petition for

writ of mandamus. See TEX. R. APP. P. 52.4, 52.8. The Court further ordered the

disclosure of Graciela’s address to be stayed pending further order of this Court, or until

the case is finally decided. See id. R. 52.10(b) (“Unless vacated or modified, an order

granting temporary relief is effective until the case is finally decided.”). More than an

adequate period of time has passed, and no party has filed a response to the petition for

writ of mandamus. We thus proceed to address the merits.

                                        III. ANALYSIS

        By two issues, the Attorney General contends that (1) the trial court abused its

discretion by ordering the disclosure of Graciela’s address, and (2) there is no adequate

remedy by appeal. Our analysis of this issue is governed by section 231.108 of the

Texas     Family   Code    concerning    “Confidentiality   of   Records   and    Privileged

Communications.” See TEX. FAM. CODE ANN. § 231.108. This section provides:

        (a)   Except as provided by Subsection (c), all files and records of
              services provided under this chapter, including information
              concerning a custodial parent, noncustodial parent, child, and an
              alleged or presumed father, are confidential.

        (b)   Except as provided by Subsection (c), all communications made by
              a recipient of financial assistance under Chapter 31, Human
              Resources Code, or an applicant for or recipient of services under
              this chapter are privileged.



                                                 4
      (c)    The Title IV-D agency may use or release information from the files
             and records, including information that results from a
             communication made by a recipient of financial assistance under
             Chapter 31, Human Resources Code, or by an applicant for or
             recipient of services under this chapter, for purposes directly
             connected with the administration of the child support, paternity
             determination, parent locator, or aid to families with dependent
             children programs. The Title IV-D agency may release information
             from the files and records to a consumer reporting agency in
             accordance with Section 231.114.

      (d)    The Title IV-D agency by rule may provide for the release of
             information to public officials.

      (e)    The Title IV-D agency may not release information on the physical
             location of a person if:

             (1)    a protective order has been entered with respect to
                    the person; or

             (2)    there is reason to believe that the release of
                    information may result in physical or emotional harm
                    to the person.

      (f)    The Title IV-D agency, by rule, may provide for the release of
             information to persons for purposes not prohibited by federal law.

      (g)    The final order in a suit adjudicating parentage is available for
             public inspection as provided by Section 160.633.

See id.

      The Attorney General contends, and we agree, that the information sought

regarding Graciela’s current address is rendered confidential by the general provisions

of subsection (a). See id.; Jackson v. State Office of Admin. Hearings, 351 S.W.3d 290,

295 (Tex. 2011) (stating that “information obtained during [the] provision of services

under Chapter 231 is confidential”). While the statute allows the discretionary release of

information for purposes associated with the administration of certain expressly




                                               5
identified programs, assisting a private party in obtaining service on a custodial parent is

not one of those discretionary purposes. See TEX. FAM. CODE ANN. § 231.108(c).

       The Attorney General further contends, and we again agree, that the information

sought is also protected by the specific prohibition in subsection (e) against releasing

information on the physical location of a person where there is a reason to believe that

the release of the information may result in physical or emotional harm to that person.

See id. § 231.108(e). In the instant case, the Attorney General expressly contended

that the case was “marked with family violence” and the disclosure of Graciela’s

address “may raise safety concerns” for Graciela.

       Based on the particular factual and procedural context of this case as presented

in this original proceeding, we conclude that the trial court abused its discretion in

requiring the Attorney General to provide Juan with Graciela’s location or address. See

id. § 231.108(a),(e). We further conclude that the Attorney General lacks an adequate

remedy by appeal for the forced disclosure of confidential information, and thus, relief

by mandamus is appropriate. See In re Bexar County Crim. Dist. Attorney's Office, 224
S.W.3d at 185; In re Ford Motor Co., 211 S.W.3d at 298.

                                     IV. CONCLUSION

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that the Attorney General has shown itself entitled to the

relief sought. See TEX. FAM. CODE ANN. § 231.108(a),(c); Jackson, 351 S.W.3d at 295.

Accordingly, the stay previously imposed by this Court is lifted. See TEX. R. APP. P.

52.10(b) (“Unless vacated or modified, an order granting temporary relief is effective

until the case is finally decided.”). We conditionally grant mandamus relief and direct



                                                6
the trial court to withdraw its order requiring the Attorney General to disclose Graciela’s

address to Juan. The writ will issue only if the trial court fails to comply.



                                                   JUSTICE NELDA V. RODRIGUEZ


Delivered and filed the
6th day of August, 2013.




                                                  7